UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 5 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HealthTalk Live, Inc. (Name of small business issuer in our charter) Nevada 45-1994478 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) IRS I.D. 1955 Baring Boulevard Sparks, NV (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number: (626) 393-1881 Corporate Administrative Services, Inc. 1955 Baring Boulevard Sparks, NV 89434 (Name, address and telephone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. * If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered [1] Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee [2] [3] Common Stock offered by the Selling Stockholders [4] $ $ $ (1) Estimated in accordance with Rule 457(a) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based on recent prices of private transactions. (2) Calculated under Section 6(b) of the Securities Act of 1933 as .00013640 of the aggregate offering price. (3) Represents shares of the registrant’s common stock being registered for resale that have been issued to the selling shareholders named in this registration statement. We hereby amend this registration statement on such date or dates as may be necessary to delay our effective date until we will file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. 2 PROSPECTUS – SUBJECT TO COMPLETION DATED October 10, 2013 The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. HealthTalk Live, Inc. 1,080,000 Shares of Common Stock Selling shareholders are offering up to 1,080,000 shares of common stock.The selling shareholders will offer their shares at $0.10 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices.We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering.We have agreed to pay all the costs of this offering.Selling shareholders will pay no offering expenses. Prior to this offering, there has been no market for our securities.Our common stock is not now listed on any national securities exchange or the NASDAQ stock market, and is not eligible to trade on the OTC Bulletin Board.There is no guarantee that our securities will ever trade on the OTC Bulletin Board or on any listed exchange. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012 (“JOBS Act”), and will therefore be subject to reduced public company reporting requirements. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment.See “Risk Factors” beginning on page 9. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2013. 3 Table of Contents Summary Information 5 Risk Factors 9 Use Of Proceeds 18 Determination Of Offering Price 18 Dilution 19 Selling Shareholders 19 Plan Of Distribution 26 Legal Proceedings 27 Directors, Executive Officers, Promoters, And Control Persons 27 Security Ownership Of Certain Beneficial Owners And Management 29 Description Of Securities 30 Interest Of Named Experts 30 Disclosure Of Commission Position On Indemnification For Securities Liabilities 31 Description Of Business 31 Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 44 Description Of Property 49 Certain Relationships And Related Transactions 49 Market For Common Equity And Related Stockholder Matters 50 Executive Compensation 52 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 52 Financial Statements 53 4 SUMMARY INFORMATION You should carefully read all information in the prospectus, including the financial statements and their explanatory notes, under the Financial Statements prior to making an investment decision. Organization HealthTalk Live, Inc. (The Company), is a Nevada Corporation formed on April 1, 2011 by its founders, Johnie M. Yawn and Vicki L. Yawn. The principal executive office is located at 1955 Baring Blvd, Sparks, NV 89434. Telephone: 775-358-1412 Business HealthTalk Live, Inc. engages in more than nominal activities in that it has developed and currently operates a website that provides integrative health and wellness information through its interactive website, www.healthtalklive.com and through search word optimization starting July 2013.E-newsletters are sent out regularly with additional health information to those who subscribe. We believe that there is a need for preventative and restorative healthcare suggestions, as an adjunct or alternative to modern-day protocols, so that people worldwide can make educated changes to their health regimen that includes correct kinds of diet, exercise and other natural changes to fit specific lifestyles for proper health worldwide Visitors and members of the website receive varying degrees of access to read and post in the Company’s database, including: · Community-based discussion groups in the Live Chat Forum · Reference Center, containing a large and growing library of articles discussing various medical issues, cutting-edge treatments, diets, cleanses and other current applications for preventative and proactive health, written by staff and medical professionals (as credited). · Current health news from National Institutes of Health (NIH) and other government supported websites (as credited). · News articles submitted by staff members and voluntary medical professional associates, based upon information provided by the government and other credited organizations (as credited). · Personal health calculators and other tools from Natural Standard Research (www.naturalstandard.com) · Surgical videos provided by ORlive (www.orlive.com) We have three levels of Members on our site: PLATINUM MEMBERS SILVER MEMBERS TRIAL MEMBERS $ 6.95 per month if paid on a monthly basis. $ 2.95 per month, no contract No fee, three-day trial. $ 34.50 if paid semi-annual payment — — $69.50 if paid annually — — 5 Platinum Members of HealthTalkLive.com receive full access to: reading and posting in the Live Chat Forum, articles in the Reference Center, news articles, health tools and surgical videos, receipt of E-newsletters, as well as discounts from Participating Discount Vendors of fine natural health products. Many Participating Discount Vendors are volunteer topic posters and make integrative suggestions on HealthTalkLive Online (including Helen Pensanti, MD, John Young, MD, Frank Jordan of Nutritional Scientific Corporation, Ann McCombs, DO, Leigh Erin Connealy, MD’s PerfectlyHealthy products and RenewLife). Silver Members of HealthTalkLive.com receive full access to reading and posting in the Live Chat Forum, access to most articles in the Reference Center, full access to News articles, health tools and surgical videos and receive E-newsletters. Trial Members of HealthTalkLive.com receive, for a limited period of time, full access to reading and posting in the Live Chat Forum and limited access to articles in the Reference Center, full access to News articles, and receive E-newsletters. We also allow Non-member visitors of HealthTalkLive.com, who receive full access to read (but not post) in the Live Chat Forum, very limited access to articles in the Reference Center, full access to News articles, and only receive E-newsletters if they sign-up for them. From January 1, 2012 to June 30, 2013, HealthTalkLive.com has received approximately 675,000 Unique Visits from North America, Canada, South America, Europe, Asia and Australia (58% United States, 4% Canada, 4% Mexico, South and Central America), 18% Europe, 6% Australia and New Zealand, 9% Asia, 1% Other [Seychelles, Iceland, etc.]). Unique visits are defined as visits that occur when some remote site (individual seeking information through a searching engine) makes a request for a page on our server for the first time. Unique visits occur when some remote site makes a request for a page on our server for the first time (an IP address). As long as the same site keeps making requests within a given time frame, they will all be considered part of the same visit. If the site makes a request to our server, and the time frame is greater than the specified time period (time period is 24 hours starting at 00:01 hours daily), a new Visit is started and counted, and the sequence repeats. Because only pages will trigger a visit, remotes sites that link to graphic and other non-page URLs will not be counted in the visit totals, reducing the number of false visits. 6 We have described our proposed operation for the next 12 months in “Business, below.” As noted in this discussion, we hope to be able to raise up to $2,900,000 to fund future proposed operations. We have noted that if we are unable to raise the entire $2,450,000 to $2,900,000 we estimate is necessary for the expansion described therein we will use the actual funds raised to hire at least two designers and three programmers. In the event that we do not raise the entire amount we will also drop all television advertising and focus our efforts on search engine optimization. We do anticipate that becoming a public company may be able to facilitate raising funds in the future because, as we currently intend to raise money from a future public or private offering, we believe that potential investors may be more likely to invest in a public reporting company whose securities are qualified for quotation on an Over the Counter Market than in a private company. We will not receive any proceeds from this offering. We do not currently have any financing arrangements; we may not be able to undertake a public or private offering in the future; and, even if we do so there is no assurance that we will be able to raise any additional funds in such offering or in any other manner in the future. Due to the foregoing, there is no assurance that we will be able to conduct any of the proposed operations described in “Business,” below. Our auditor has indicated in its report that our losses and need to rely on loans from management raises substantial doubt about our ability to continue as a going concern Emerging Growth Company We are an emerging growth company under the JOBS Act. We shall continue to be deemed an emerging growth company until the earliest of: (a) The last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; (b) The last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective IPO registration statement; (c) The date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (d) The date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto.’. As an emerging growth company we are exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company we are also exempt from Section 14A (a) and (b) of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. These exemptions are also available to us as a Smaller Reporting Company. 7 Even if we are no longer an emerging growth company under the JOBS Act, we are permitted to use the scaled disclosure requirements for executive compensation and are not required to have an attestation of our internal controls over financial reporting as a smaller reporting company. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the Jobs Act, that allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. The Offering As of the date of this prospectus, we had 31,977,585 shares of common stock outstanding. Selling shareholders are offering up to 1,080,000 shares of common stock.The selling shareholders will offer their shares at $0.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices.We will pay all expenses of registering the securities, estimated at approximately $50,000.We will not receive any proceeds of the sale of these securities. To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock.The current absence of a public market for our common stock may make it more difficult for you to sell shares of our common stock that you own. Financial Summary Because this is only a financial summary, it does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. STATEMENT OF LOSS: For the three months ended June 30 (unaudited) Statement of Operation Revenues $ $ Cost of Goods Sold $ - $ - Gross Profit $ - $ - Operating Expense $ $ Other Income (Expenses) $ - $ - Net loss from Continuing Operation $ $ Balance Sheet June 30, June 30, Assets $ Liabilities $ Stockholders' Equity $ Total Liabilities and Stockholders' Equity $ For the year-ended March 31 (audited} Statement of Operation Revenues $ $ Cost of Goods Sold $ - $ - Gross Profit $ $ Operating Expense $ $ Other Income (Expenses) $ - $ - Net loss from Continuing Operation $ $ Balance Sheet Assets $ $ Liabilities $ $ Stockholders' Equity $ $ Total Liabilities and Stockholders' Equity $ $ 8 RISK FACTORS Any investment in our common stock involves a high degree of risk. You should consider carefully the risks and uncertainties described below, and all other information contained in this prospectus, before you decide whether to purchase our common stock. The occurrence of any of the following risk factors could harm our business.You may lose part or all of your investment due to any of these risks or uncertainties. Risks Related to our Business Limited operating history Our limited operating history makes predictions of future operating results difficult to ascertain. Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development, particularly companies in new and rapidly evolving markets. Such risks for us include, but are not limited to, an evolving and unpredictable business model and the management of growth. To address these risks, we must, among other things, expand our customer base, implement and successfully execute our business and marketing strategy, continually develop and upgrade our service offerings, respond to competitive developments, and attract, retain and motivate qualified personnel. There can be no assurance that we will be successful in addressing such risks, and our failure to do so can have a material, adverse effect on our business prospects, financial condition and results of operations. We have generated limited revenues from operations, which makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance. As of June 30, 2013 we have generated only $12,411 in revenues since inception. As a consequence, it is difficult, if not impossible, to forecast our future results based upon our historical data. Because of the related uncertainties, we may be hindered in our ability to anticipate and timely adapt to increases or decreases in sales of memberships, revenues or expenses. If we make poor budgetary decisions as a result of unreliable data, we may never become profitable or incur losses, which may result in a decline in our stock price. There is substantial doubt about our ability to continue as a going concern and if we are unable to generate significant revenue or secure additional financing we may be unable to implement our business plan and grow our business. Our auditors have raised substantial doubt as to our ability to continue as a going concern because we have suffered from continuous losses with an accumulated deficit of $129,907 and $175,645 as of March 31, 2013 and June 30, 2013 respectively. The continuation of our business as a going concern is dependent upon the continued financial support from our management. There is uncertainty regarding our ability to implement our business plan and grow our business without additional financing. We have no agreements, commitments or understandings to secure additional financing. Our future growth and success is dependent upon our ability to continue selling our services, generate cash from operating activities and obtain additional financing. There is no assurance that we will be able to generate sufficient cash from operations, sell additional shares of common stock or borrow additional funds. Our inability to obtain additional cash could have a material adverse effect on our ability to grow our business and implement our business plan. Industry Risks If we are unable to successfully compete with existing companies and new entrants to the market, this will have a negative impact on our business and financial condition and our ability to continue to generate revenues. We will compete with several domestic and international companies that offer a range of services related to integrative medicine and the provision of information and services related to natural and traditional health care through the Internetsimilar to our own or that compete in the same market. Some of our competitors have greater resources than we do, which may enable them to compete more effectively in this market. Our competitors may devote their resources to developing and marketing products or services that will directly compete with our services, and new, more efficient competitors may enter the market. If we are unable to successfully compete with existing companies and new entrants to the market, this will have a negative impact on our business and financial condition and our ability to continue to generate revenues. 9 Our targeted customer base is diverse and we face a challenge in adequately meeting each group’s needs. Because we will serve multiple types of customers from natural and traditional health care enthusiasts to individuals seeking alternatives to their current medical treatments, we must work constantly to understand the needs, standards and requirements of several different customer groups and may devote significant resources to developing services that will suit their interests. If we do not accurately predict our customers’ needs and expectations, we may expend valuable resources in developing services that do not achieve broad acceptance across the markets. Our success depends on adoption of our website and services by several communities, including natural and traditional health care enthusiasts, natural and traditional health care providers, as well as modern medical doctors, dieticians and patients seeking alternatives to their current health care regimens and if these communities do not adopt our services then our revenue will be severely limited. The major groups to whom we believe our products will appeal may not embrace our services. Acceptance of our services will depend on several factors, including: cost, ease of use, familiarity of use, convenience, timeliness, strategic partnerships, and perception of reliability and actual reliability. If we fail to adequately meet our customers’ needs and expectations, our services offerings may not be competitive and our ability to commence or continue generating revenues could be reduced. We also cannot be sure that our business model will gain wide acceptance among all targeted groups. If the market fails to continue to develop, or develops more slowly than we expect, our ability to commence or continue generating revenues could be reduced. Integrative medicine and the provision of information and services related to natural and traditional health care through the Internet is an emerging yet competitive industry and many of our competitors have greater resources that may enable them to compete more effectively. The markets in which we operate are intensely competitive, continually evolving and, in some cases, subject to rapid change.We face competition from numerous other companies, both in attracting users and in generating revenue from advertisers. We compete with online services and Web sites that provide health-related information, including both commercial sites and not-for-profit sites. Since there are no substantial barriers to entry into the markets in which we participate, we expect that competitors will continue to enter these markets. These competitors include more established companies like yahoo.com and msn.com that provide general-purpose consumer online services and portals and other high-traffic Web sites that include healthcare-related and non healthcare-related content and services.Our competitors also include more specialized providers of online services, tools and applications for healthcare consumers, such as WebMD, iVillage.com, DrKoop.com, drugs.com, eMedicine.com and Realage.com. We also face competition from governmental and non-profit sites, such as NIH.com and medline.com. Other competitors for advertising revenue include: • Publishers and distributors of traditional online media, including television and magazines targeted to consumers, as well as print journals and other specialized media targeted to healthcare professionals, many of which have established or may establish their own Web sites or partner with other Web sites; • Online medical conferences, CME programs and symposia; and • Vendors of healthcare information, products and services distributed through other means, including direct sales, mail and fax messaging. 10 Competitors for the attention of healthcare professionals and consumers seeking integrative medicine information include: • The competitors for advertisers described above; and • Public sector, non-profit and other Web sites, including some Web sites maintained by our clients, that provide healthcare information without advertising or sponsorships from third parties. Our website will alsocompete with various providers and vendors in the licensing of content and in the sale of decision-support services and personal health calculators. Our competitors in this market include: • Providers of decision-support tools, such as Hewitt Associates LLP and Subimo, LLC; • Wellness and disease management vendors, including the Mayo Foundation for Medical Education and Research and Staywell Productions/MediMedia USA, Inc.; • Suppliers of online health management applications, including HealthMedia, Health A-Z and Consumer Health Interactive; and • Health information services and health management offerings of health plans and their affiliates, including those of Humana, Aetna and United Healthcare. Many of our competitors have greater financial, technical, product development, marketing and other resources than we do. These organizations may be better known than we are and have more customers or users than we do. Many companies with business plans based on providing healthcare information through the Internet have failed to be profitable and some have filed for bankruptcy and/or ceased operations. We have earned limited income since inception and even if demand from users exists, we cannot assure you that our business will be profitable.We cannot provide assurance that we will be able to compete successfully against these organizations or any alliances they have formed or may form. We are not yet generating revenue through the sale of advertising and we cannot predict when we will be in a position to do so, which could materially affect our ability to generate significant revenues. We are not yet selling advertising on our website and we cannot predict when we will be in a position to seek revenues through advertising. At the current time, traffic to our website is not currently sufficient to command the level of advertising revenue we have deemed sufficient for operation.Advertisers frequently base payments on the volume of traffic to a website and the first price paid by an advertiser may determine the price we could command once traffic to our website increases.We will seek advertising revenues after traffic to our website ensures that we can command advertising contracts at a higher price.There is no guarantee that traffic to our website will ever be significant enough to command higher prices for advertising than at the current time.Even if traffic to our website increases significantly we cannot guarantee that we will ever be able to generate significant revenue from advertising. If we are unable to provide content, products and services that attract and retain users to HealthTalk Live at a level that is attractive to advertisers, our revenues will be reduced. We believe that interest in our website will be based on our ability to make available natural and traditional health information, health care tools and other personalized services that meet the needs of our users. Our ability to do so depends, in turn, on: • Our ability to attract and retain qualified experts and independent writers that provide content that suits user demand and interest. • Our ability to attract moderators and experts that provide accurate and quality content to our users. • Our ability to monitor and respond to increases and decreases in user interest in specific topics. We cannot assure you that we will be able to continue to develop or acquire needed content at a reasonable cost. We do not currently have written contracts with our content providers and experts.If we are unable to provide content that attracts and retains users at a level that is attractive to advertisers, our revenues will be reduced. In addition, our ability to deploy new interactive tools and other features will require us to continue to improve the technology underlying our Web site. The required changes may be significant and expensive, and we cannot assure you that we will be able to execute them quickly and efficiently. 11 Adoption and reliance on integrative medicine and traditional health care techniques may fail to expand and attract new adherents and consumers. The healthcare industry has changed significantly in recent years to include increasing numbers of consumers and experts seeking to adopt integrative medicine. We believe that a significant number of consumers increasingly continue to seek out and rely on integrative medicine, natural medicines and traditional medicines. However, the timing and impact of developments in the healthcare industry are difficult to predict and there is no assurance that this trend will continue. We cannot assure you that the market for our services will continue to exist at current levels or that we will have adequate technical, financial and marketing resources to react to and additional changes in the market. We may not be able to attract visitors to our Web site on a consistent basis, which could adversely effect on our results of operations. Since users of our website may be attracted to HealthTalkLive.com as the result of a specific condition or for a specific purpose, it is difficult for us to predict the rate at which users will continue to pay for our services. Further, users of our services may have access to numerous other online and offline sources of healthcare information services.Because we generate revenues by, among other things, selling premium memberships which give users access to specific content and services on our site, a decline in user traffic levels or a reduction in the number of pages viewed by users could cause our revenues to decrease and could have a material adverse effect on our results of operations. Any decrease in the volunteer participation of medical and natural health experts in our website services could significantly increase our costs and may materially affect our earnings. Our operations depend heavily on the willingness of experts and professionals to provide their expertise to our members for little or no cost. We currently have no binding contract, agreement or commitment to acquire these services and rely on unpaid participation by professionals and experts. However, if professionals and experts we rely on are unable or unwilling to provide us with their expertise on terms favorable to us, we may be unable profitably provide our services. This could result in a decrease in profit and damage to our reputation in our industry. In the event that our costs of acquiring and maintaining the participation of these experts increases we may not be able to pass these higher costs on to our customers in full or at all. Any increase in the prices for this participation could materially increase our costs and therefore lower our earnings. Our revenues will decrease if there is less demand for information on integrative medicine or natural and traditional health care. We are subject to the general changes in economic conditions affecting the purchase of services related to integrative medicine or natural and traditional health care. Demand for our products and services may be typically affected by a number of economic factors, including, but not limited to, consumer demand for the type of information and services we will provide. If there is a decline in demand for our services, our revenue will likewise decrease. Our focus on providing information and services related to integrative medicine and natural and traditional health care does not permit us to spread our business risks among different business segments and, thus, a disruption in subscription for our services or the in the health care information industry would harm us more immediately and directly than if we were diversified. We operate mainly in the provision of health care information services, and we do not expect this to change materially in the foreseeable future. Without business line diversity, we will not be able to spread the risk of our operations. Therefore, our business opportunities, revenue and income could be more immediately and directly affected by disruptions from such things as decreasing interest in the types of information we provide, payment disruptions and customer rejection of our specific platform. If there is a disruption as described above, our revenue and income will be reduced, and our business operations may have to be scaled back. 12 Risks Related to Use of the Internet and to Our Technological Infrastructure Our users depend on Internet service providers, online service providers and other Web site operators to access our online services. Users of our Web-based services depend on Internet service providers, online service providers and other Web site operators for access to our Web sites. Many of these providers have experienced significant outages in the past and could experience outages, delays and other difficulties in the future due to system failures unrelated to our systems. Any significant interruptions in our services or increases in response time could result in a loss of potential or existing users of and advertisers on our Web site and, if sustained or repeated, could reduce the attractiveness of our Web-based services. We rely on bandwidth providers, data center providers, other third parties and our own systems for key aspects of the process of providing products and services to our users, and any failure or interruption in the services provided by these third parties or our own systems could harm our business. Our online services are designed to operate 24 hours a day, seven days a week, without interruption. However, we have experienced and expect that we will experience interruptions and delays in services and availability from time to time. We rely on internal systems as well as third party vendors, including data center providers and bandwidth providers, to provide our online services. We do not maintain redundant systems or facilities for some of these services. In the event of a catastrophic event at one of our data centers, we may experience an extended period of system unavailability, which could negatively impact our relationship with users and adversely affect our brand and our business. To operate without interruption, both our service providers and we must guard against: • Damage from fire, power loss and other natural disasters; • Communications failures; • Software and hardware errors, failures and crashes; • Security breaches, computer viruses and similar disruptive problems; and • Other potential interruptions. Any disruption in the network access or co-location services provided by these third party providers or any failure of or by these third party providers or our own systems to handle current or higher volume of use could significantly harm our business. We exercise little control over these third party vendors, which increases our vulnerability to problems with services they provide. Any errors, failures, interruptions or delays experienced in connection with these third party technologies and information services or our own systems could negatively impact our relationships with users and adversely affect our brand and our business and could expose us to liabilities to third parties. Although we maintain insurance for our business, the coverage under our policies may not be adequate to compensate us for all losses that may occur. In addition, we cannot provide assurance that we will continue to be able to obtain adequate insurance coverage at an acceptable cost. Implementation of changes in hardware and software platforms used to deliver our online services may result in performance problems and may not provide the additional functionality that was expected From time to time, we may need to implement changes to the hardware and software platforms we use for providing our online services. During and after the implementation of those changes, a platform may not perform as expected, which could result in interruptions in operations, an increase in response time or an inability to track performance metrics. Any significant interruption in our ability to operate any of our online services could have an adverse effect on our relationships with users and clients and, as a result, on our financial results. We rely on a combination of purchasing, licensing, internal development, and acquisitions to develop our hardware and software platforms. Our implementation of changes in these platforms may cost more than originally expected, may take longer than originally expected, and may require more testing than originally anticipated. In addition, we cannot provide assurance that changes in these platforms will provide the additional functionality and other benefits that were originally expected. 13 Risks Related to the Legal and Regulatory Environment in Which We Operate Government regulation of the Internet could adversely affect our business. The Internet and its associated technologies are subject to government regulation. Our failure, or the failure of our business partners or third party providers, to accurately anticipate the application of laws and regulations affecting our services and the manner in which we deliver them, or any other failure to comply, could create liability for us, result in adverse publicity and negatively affect our business. In addition, new laws and regulations, or new interpretations of existing laws and regulations, may be adopted with respect to the Internet or other online services covering user privacy, patient confidentiality, consumer protection and other issues, including pricing, content, copyrights and patents, distribution and characteristics and quality of products and services. We cannot predict whether these laws or regulations will change or how such changes will affect our business. Government regulation of healthcare creates risks and challenges with respect to our compliance efforts and our business strategies. The healthcare industry is highly regulated and is subject to changing political, legislative, regulatory and other influences. Existing and new laws and regulations affecting the healthcare industry could create unexpected liabilities for us, cause us to incur additional costs and restrict our operations. Many healthcare laws are complex and their application to specific products and services may not be clear. In particular, many existing healthcare laws and regulations, when enacted, did not anticipate the healthcare information services that we provide. However, these laws and regulations may nonetheless be applied to our products and services. Our failure to accurately anticipate the application of these laws and regulations, or other failure to comply, could create liability for us, result in adverse publicity and negatively affect our businesses. Some of the risks we face from healthcare regulation are as follows: Regulation of Drug and Medical Device Advertising and Promotion - HealthTalk Live provides services that will involve advertising and promotion of natural and traditional healthcare and integrative medicine. Any increase in regulation of these areas by the Federal Food and Drug Administration, or the FDA, or the Federal Trade Commission, or the FTC, could make it more difficult for us to contract for sponsorships and advertising. It is also possible that new laws would be enacted that impose restrictions on advertising and promotion of natural and traditional health care products. Although we will rely substantially on the volume of our website traffic to drive advertising revenue, our advertising revenues could be materially reduced by additional restrictions on the advertising of prescription drugs and medical devices to consumers, whether imposed by law or regulation or by policies adopted by industry members. - If the FDA or the FTC finds that any information on our Web sites violate FDA or FTC regulations, they may take regulatory or judicial action against us or the advertiser or sponsor of that information. State attorneys general may also take similar action based on their state’s consumer protection statutes. We face potential liability related to the privacy and security of personal information we collect from consumers.If the systems we use to provide online services experience security breaches or are otherwise perceived to be insecure, our business could suffer. Internet user privacy has become a major issue both in the United States and abroad. We have privacy policies posted on our Web sites that we believe comply with applicable laws requiring notice to users about our information collection, use and disclosure practices. However, whether and how existing privacy and consumer protection laws in various jurisdictions apply to the Internet is still uncertain and may take years to resolve. Any legislation or regulation in the area of privacy of personal information could affect the way we operate our Web site and could harm our business. Further, we cannot assure you that the privacy policies and other statements on our Web sites or our practices will be found sufficient to protect us from liability or adverse publicity relating to the privacy and security of personal information. 14 Third parties may claim that we are infringing their intellectual property, and we could suffer significant litigation or licensing expenses or be prevented from providing certain services, which may harm our business. We could be subject to claims that we are misappropriating or infringing intellectual property or other proprietary rights of others. These claims, even if not meritorious, could be expensive to defend and divert management’s attention from our operations. If we become liable to third parties for infringing these rights, we could be required to pay a substantial damage award and to develop non-infringing technology, obtain a license or cease selling the products or services that use or contain the infringing intellectual property. We may be unable to develop non-infringing products or services or obtain a license on commercially reasonable terms, or at all. We may also be required to indemnify our customers if they become subject to third party claims relating to intellectual property that we license or otherwise provide to them, which could be costly. We may be subject to claims brought against us as a result of content we provide. Consumers access health-related information through our online services, including information regarding particular medical conditions and possible adverse reactions or side effects from medications. If our content, or content we obtain from third parties, contains inaccuracies, it is possible that consumers, employees, health plan members or others may sue us for various causes of action. Although our Web sites contain terms and conditions, including disclaimers of liability, that are intended to reduce or eliminate our liability, the law governing the validity and enforceability of online agreements and other electronic transactions is evolving. We could be subject to claims by third parties that our online agreements with consumers and physicians that provide the terms and conditions for use of our public or private portals are unenforceable. A finding by a court that these agreements are invalid and that we are subject to liability could harm our business and require costly changes to our business. We have editorial procedures in place to provide quality control of the information that we publish or provide. However, we cannot assure you that our editorial and other quality control procedures will be sufficient to ensure that there are no errors or omissions in particular content. Even if potential claims do not result in liability to us, investigating and defending against these claims could be expensive and time consuming and could divert management’s attention away from our operations. In addition, our business is based on establishing the reputation of our portals as trustworthy and dependable sources of healthcare information. Allegations of impropriety or inaccuracy, even if unfounded, could therefore harm our reputation and business. Risks Related to Management and Personnel We depend heavily on key personnel, and turnover of key senior management could harm our business. Our future business and results of operations depend in significant part upon the continued contributions of Johnie Yawn and Vicki Yawn. If we lose their services or if they fail to perform in their current positions, or if we are not able to attract and retain skilled employees as needed, our business could suffer. Significant turnover in our senior management could significantly deplete our institutional knowledge held by our existing senior management team. We depend on the skills and abilities of these key employees in managing the product acquisition, marketing and sales aspects of our business, any part of which could be harmed by turnover in the future. 15 Our managementhas limited experience in managing the day-to-day operations of a public company and, as a result, we may incur additional expenses associated with the management of our company. Johnie Yawn and Vicki Yawn are responsible for the operations and reporting of our company. The requirements of operating as a small public company are new to the management team and the employees as a whole. This may require us to obtain outside assistance from legal, accounting, investor relations, or other professionals that could be more costly than planned. We may also be required to hire additional staff to comply with additional SEC reporting requirements. Our failure to comply with reporting requirements and other provisions of securities laws could negatively affect our stock price and adversely affect our results of operations, cash flow and financial condition. Because Mr. Yawn as our principal financial and accounting officer does not possess public reporting company financial and accounting expertise, our ability to prepare financial statements required of SEC reporting companies may be more difficult and expensive, particularly if we are required to hire and pay for outside accounting personnel with such financial and accounting expertise, which could reduce the funds available to devote to business development and thus adversely affect investors. Mr. Yawn as our principal financial and accounting officer does not possess public reporting company financial and accounting expertise. Therefore, our ability to prepare financial statements required of SEC reporting companies may be more difficult and expensive, particularly if we are required to hire and pay for outside accounting personnel with such financial and accounting expertise, which could reduce the funds available to devote to business development and thus adversely affect investors. We may find material weaknesses in our internal controls over financial reporting and disclosure controls and procedures, particularly in that Mr. Yawn as our principal financial and accounting officer does not possess public reporting company financial and accounting expertise, which could make our ability to institute internal controls over financial reporting and disclosure required of SEC reporting companies more difficult and expensive, particularly if we are required to hire and pay for outside accounting personnel with expertise in designing and implementing internal controls over financial reporting and disclosure controls and procedures, which could reduce the funds available to devote to business development and thus adversely affect investors. We may find material weaknesses in our internal controls over financial reporting and disclosure controls and procedures, particularly in that Mr. Yawn as our principal financial and accounting officer does not possess public reporting company financial and accounting expertise, which could make our ability to institute internal controls over financial reporting and disclosure required of SEC reporting companies be more difficult and expensive, particularly if we are required to hire and pay for outside accounting personnel with expertise in designing and implementing internal controls over financial reporting and disclosure controls and procedures, which could reduce the funds available to devote to business development and thus adversely affect investors. We may have to cease operations if Johnie and/or Vicki Yawn demand immediate repayment of their loans to us as we would have to use all available capital to repay the debt and would have no funds available to continue operations. The Company as of June 30, 2013 owes $55,000.00 to Johnie and Vicki Yawn from previous loans for operations. These loans were made on an oral basis without interest, due upon demand. Management is under no obligation to loan the Company additional funds for operations. If Johnie and Vicki Yawn exercise their rights under the loan agreement and demand immediate repayment of all sums due, it is currently unlikely that the Company has the resources to make such repayments and may not have such resources in the future if such demand were made, which in the worst case could cause the Company to have to cease operations as the Company would have no funds available to continue operations. Risks Related to the Market for our Stock Investors may have difficulty in reselling their shares due to the lack of market or state Blue Sky laws. Our common stock is currently not quoted on any market. No market may ever develop for our common stock, or if developed, may not be sustained in the future. The holders of our shares of common stock and persons who desire to purchase them in any trading market that might develop in the future should be aware that there may be significant state law restrictions upon the ability of investors to resell our shares. Accordingly, even if we are successful in having the Shares available for trading on the OTCBB, investors should consider any secondary market for the Company's securities to be a limited one. We intend to seek coverage and publication of information regarding the company in an accepted publication which permits a "manual exemption." This manual exemption permits a security to be distributed in a particular state without being registered if the company issuing the security has a listing for that security in a securities manual recognized by the state. However, it is not enough for the security to be listed in a recognized manual. The listing entry must contain (1) the names of issuers, officers, and directors, (2) an issuer's balance sheet, and (3) a profit and loss statement for either the fiscal year preceding the balance sheet or for the most recent fiscal year of operations.We may not be able to secure a listing containing all of this information.Furthermore, the manual exemption is a non issuer exemption restricted to secondary trading transactions, making it unavailable for issuers selling newly issued securities. Most of the accepted manuals are those published in Standard and Poor's, Moody's Investor Service, Fitch's Investment Service, and Best's Insurance Reports, and many states expressly recognize these manuals. A smaller number of states declare that they “recognize securities manuals” but do not specify the recognized manuals. The following states do not have any provisions and therefore do not expressly recognize the manual exemption: Alabama, Georgia, Illinois, Kentucky, Louisiana, Montana, South Dakota, Tennessee, Vermont and Wisconsin. Accordingly, our shares should be considered totally illiquid, which inhibits investors’ ability to resell their shares. 16 We will be subject to penny stock regulations and restrictions and you may have difficulty selling shares of our common stock. The SEC has adopted regulations which generally define so-called “penny stocks” to be an equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exemptions.We anticipate that our common stock will become a “penny stock”, and we will become subject to Rule 15g-9 under the Exchange Act, or the “Penny Stock Rule”. This rule imposes additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers. For transactions covered by Rule 15g-9, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale. As a result, this rule may affect the ability of broker-dealers to sell our securities and may affect the ability of purchasers to sell any of our securities in the secondary market. For any transaction involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in a penny stock, of a disclosure schedule prepared by the SEC relating to the penny stock market. Disclosure is also required to be made about sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements are required to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stock. We do not anticipate that our common stock will qualify for exemption from the Penny Stock Rule. In any event, even if our common stock were exempt from the Penny Stock Rule, we would remain subject to Section 15(b)(6) of the Exchange Act, which gives the SEC the authority to restrict any person from participating in a distribution of penny stock, if the SEC finds that such a restriction would be in the public interest. Sales of our common stock under Rule 144 could reduce the price of our stock. There are 1,977,585 shares of our common stock held by non-affiliates and 30,000,000 shares held by affiliates, which Rule 144 of the Securities Act of 1933 defines as restricted securities. 1,030,000 of our shares held by non-affiliates and 50,000 shares held by non-management affiliates are being registered in this offering, however the remaining non-affiliate shares as well as all of the remaining affiliates’ shares will still be subject to the resale restrictions of Rule 144.In general, persons holding restricted securities, including affiliates, must hold their shares for a period of at least six months, may not sell more than one percent of the total issued and outstanding shares in any 90-day period, and must resell the shares in an unsolicited brokerage transaction at the market price.The availability for sale of substantial amounts of common stock under Rule 144 could reduce prevailing market prices for our securities. Because we do not have an audit or compensation committee, shareholders will have to rely on the entire board of directors, none of which are independent, to perform these functions. We do not have an audit or compensation committee comprised of independent directors. Indeed, we do not have any audit or compensation committee. These functions are performed by the board of directors as a whole. Only one member of the board of directors is an independent director. Thus, there is a potential conflict in that board members who are also part of management will participate in discussions concerning management compensation and audit issues that may affect management decisions. Certain of our stockholders hold a significant percentage of our outstanding voting securities which could reduce the ability of minority shareholders to effect certain corporate actions. Our officers, directors and majority shareholders are the beneficial owners of approximately 94.58% of our outstanding common stock. As a result, they possess significant influence and can elect a majority of our board of directors and authorize or prevent proposed significant corporate transactions. Their ownership and control may also have the effect of delaying or preventing a future change in control, impeding a merger, consolidation, takeover or other business combination or discourage a potential acquirer from making a tender offer. 17 We are an "emerging growth company," and we cannot be certain if the reduced reporting requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an "emerging growth company," as defined in the Jumpstart Our Business Startups Act, or the JOBS Act. For as long as we continue to be an emerging growth company, we may take advantage of exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies, including not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. Even if we are no longer an emerging growth company under the JOBS Act, we are permitted to use the scaled disclosure requirements for executive compensation and are not required to have an attestation of our internal controls over financial reporting as a smaller reporting company. We could be an emerging growth company for up to five years, although we could lose that status sooner if our revenues exceed $1 billion, if we issue more than $1 billion in non-convertible debt in a three year period, or if the market value of our common stock held by non-affiliates exceeds $700 million as of any March 31 before that time, in which case we would no longer be an emerging growth company as of the following March 31. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the Jobs Act, that allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. Because we will not register our common stock under Section 12(g) of the Exchange Act until March 2014, we will be subject to periodic reporting requirements only under Section 15(d), which requirements are less extensive than those applicable to a fully reporting company that has registered a class of securities under Section 12 of the Exchange Act and thus there will be less publicly available information available to investors during such time. As noted below, as we will not register our common stock under Section 12(g) of the Exchange Act until March 2014, we will be subject to periodic reporting requirements under Section 15(d) which are less extensive than those applicable to a fully reporting company that has registered a class of securities under Section 12 of the Exchange Act until such date. For example, as a Section 15(d) reporting company, we are not subject to the proxy rules, short-swing profits prohibitions, and reporting requirements under Sections 13(d) and (g) of the Exchange Act that we would be if we did register our common stock under Section 12(g) of the Exchange Act prior to March 2014 and thus there will be less publicly available information available to investors during such time. If we do not file a registration statement under Form 8-A to become subject to the reporting requirements under Section 12 of the Exchange Act prior to March 31, 2014, the end of our first full fiscal year during which time we are required to file periodic reports with the SEC under Section 15(d) of the Exchange Act [including an annual report on Form 10-K for the fiscal year ended March 31, 2014], our periodic reporting obligations under Section 15(d) will be suspended in the event the number of record shareholders is less than 300, which could adversely affect investors in that less information would be available and we could lose the qualification of our securities to be quoted on the OTC Market. If we do not file a registration statement under Form 8-A to become subject to the reporting requirements under Section 12 of the Exchange Act prior to March 31, 2014, the end of our first full fiscal year during which time we are required to file periodic reports with the SEC under Section 15(d) of the Exchange Act [including an annual report on Form 10-K for the fiscal year ended March 31, 2014], our periodic reporting obligations under Section 15(d) will be suspended in the event the number of record shareholders is less than 300, which could adversely affect investors in that less information would be available and we could lose the qualification of our securities to be quoted on the OTC Market. Specific adverse consequences to investors in the event your reporting obligations under Section 15(d) are suspended include but are not limited to the fact that we may only be required to file the annual report for the fiscal year in which your registration statement is declared effective. In light of our current low number of holders of record and limited number of shares for offered upon resale, there is a reasonable likelihood that your reporting obligations may be suspended if you do not file an Exchange Act registration statement on Form 8-A prior to March 31, 2013, the expiration of our first full fiscal year in which this registration statement is declared effective. Special Information Regarding Forward Looking Statements Some of the statements in this prospectus are “forward-looking statements.”These forward-looking statements involve certain known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements.These factors include, among others, the factors set forth above under “Risk Factors.”The words “believe,” “expect,” “anticipate,” “intend,” “plan,” and similar expressions identify forward-looking statements.We caution you not to place undue reliance on these forward-looking statements.We undertake no obligation to update and revise any forward-looking statements or to publicly announce the result of any revisions to any of the forward-looking statements in this document to reflect any future or developments.However, the Private Securities Litigation Reform Act of 1995 is not available to us as a non-reporting issuer and as an issuer of penny stocks.Further, Section 27A(b)(2)(D) of the Securities Act and Section 21E(b)(2)(D) of the Securities Exchange Act expressly state that the safe harbor for forward looking statements does not apply to statements made in connection with an initial public offering. USE OF PROCEEDS Not applicable.We will not receive any proceeds from the sale of shares offered by the selling shareholders. DETERMINATION OF OFFERING PRICE Our management has determined the offering price for the selling shareholders' shares. The price of the shares we are offering was arbitrarily determined based upon the prior offering price in our private placement. We have no agreement, written or oral, with our selling shareholders about this price. Based upon oral conversations with our selling shareholders, we believe that none of our selling shareholders disagree with this price. The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value. The factors considered were: · Our lack of significant revenues · Our growth potential · The price we believe a purchaser is willing to pay for our stock The offering price does not bear any relationship to our assets, results of operations, or book value, or to any other generally accepted criteria of valuation. Prior to this offering, there has been no market for our securities. 18 DILUTION Not applicable. We are not offering any shares in this registration statement. All shares are being registered on behalf of our selling shareholders. SELLING SHAREHOLDERS The selling security holders named below are selling the securities. The table assumes that all of the securities will be sold in this offering. However, any or all of the securities listed below may be retained by any of the selling security holders, and therefore, no accurate forecast can be made as to the number of securities that will be held by the selling security holders upon termination of this offering. We believe that the selling security holders listed in the table have sole voting and investment powers with respect to the securities indicated. We will not receive any proceeds from the sale of the securities by the selling security holders. None of our selling security holders is or is affiliated with a broker-dealer. All selling security holders may be deemed underwriters. Name of Shareholders Total Shares Owned Shares Registered Remaining Shares if All Registered Shares Sold [1] % Before Offering % After Offering Material Transactions with Selling Shareholder in past 3 years (incl. nature of services provided and dates provided) [7] Rahim Zabihi [2] * * Member or Site or Related to Member of Site prior to investing Neda Seyhounzadeh [3] * * Member or Site or Related to Member of Site prior to investing Heather McEwen Member or Site or Related to Member of Site prior to investing Lisa Fisher 0 * * Member or Site or Related to Member of Site prior to investing Simon Shahan & Tammy Shahan [4] 0 * * Member or Site or Related to Member of Site prior to investing Tony A. Mc. Donald & Paula K. McDonald * * Member or Site or Related to Member of Site prior to investing Robin J. Welborn & Oranette M. Welborn 0 * * Member or Site or Related to Member of Site prior to investing Douglas T. James 0 * * Member or Site or Related to Member of Site prior to investing Ann Chrissley 0 * * Member or Site or Related to Member of Site prior to investing David Jones 0 * * Member or Site or Related to Member of Site prior to investing Valerie W. Woodard 0 * * Member or Site or Related to Member of Site prior to investing David Sadring 0 * * Member or Site or Related to Member of Site prior to investing Frank Molloy * * Prior Legal Counsel Helen Pensanti 0 * * Member or Site or Related to Member of Site prior to investing Karen Allison 0 * * Member or Site or Related to Member of Site prior to investing Timothy Meikle & Angela Meikle 0 * * Member or Site or Related to Member of Site prior to investing Arthur S. Nobuyuki & Tamiko Nobuyuki * * Member or Site or Related to Member of Site prior to investing 19 Michael Phillips 0 * * Member or Site or Related to Member of Site prior to investing Shawn Youngquist & Meredith Youngquist 0 * * IT Consultant and spouse Peter W. Apel 0 * * Member or Site or Related to Member of Site prior to investing James B. Caldwell &Verda Caldwell 0 * * Member or Site or Related to Member of Site prior to investing Roxanne L. Stoneburg 0 * * Member or Site or Related to Member of Site prior to investing Robert Richardson & Cathy Richardson 0 * * Member or Site or Related to Member of Site prior to investing Lorna Ann Walker 0 * * Member or Site or Related to Member of Site prior to investing Gary Croteau [6] 0 * * Member or Site or Related to Member of Site prior to investing Lori Swiderski 0 * * Member or Site or Related to Member of Site prior to investing Mark Sisselman 0 * * Member or Site or Related to Member of Site prior to investing Rex Bolling & Judy Bolling 0 * * Member or Site or Related to Member of Site prior to investing Valentina Sawelenjo 0 * * Member or Site or Related to Member of Site prior to investing Jacqueline Cervantes 0 * * Member or Site or Related to Member of Site prior to investing Jill Croteau [6] 0 * * Member or Site or Related to Member of Site prior to investing Thomas E. Adams 0 * * Member or Site or Related to Member of Site prior to investing Roger Beauchemin 0 * * Member or Site or Related to Member of Site prior to investing Mark A Long 0 * * Member or Site or Related to Member of Site prior to investing Ronald A Croteau [6] 0 * * Member or Site or Related to Member of Site prior to investing Martin J. Long * * Member or Site or Related to Member of Site prior to investing Kassahun Hailu 0 * * Member or Site or Related to Member of Site prior to investing Doreen Loiars 0 * * Member or Site or Related to Member of Site prior to investing Randy & Donna Erwin 0 * * Member or Site or Related to Member of Site prior to investing Victoria Cart 0 * * Member or Site or Related to Member of Site prior to investing J. Peter McEwen, III 0 * * Member or Site or Related to Member of Site prior to investing Frederick Harrid & Rosa Harrid 0 * * Member or Site or Related to Member of Site prior to investing Johnie M. Yawn & Vicki L. Yawn [5] Member or Site or Related to Member of Site prior to investing Emily George Allen & Sean A. Allen 0 * * Member or Site or Related to Member of Site prior to investing Michael T. Williams * * Legal Counsel Todd Feinstein Legal Counsel Richard Oravec * * Public Relations Consultant TOTAL 20 [1] Assuming sale of all shares registered hereunder. [2] Shares owned as follows: Rahim Zabihi owner of 100,000 shares individually; Rahim Zabihi as father of Milaan Cyrus Zabihi is beneficial owner of 40,000 jointly with Neda Seyhounzadeh for Milaan Cyrus Zabihi under Uniform Gifts to Minors Act. The 40,000 shares so beneficially owned are not included in Rahim Zabihi’s 100,000 shares in this Chart. See Note 3 below. [3] Shares owned as follows: Neda Seyhounzadeh owner 60,000 individually; Neda as mother of Milaan Cyrus Zabihi beneficial owner of 40,000 shares jointly with Rahim Zabihi for Milaan Cyrus Zabihiunder Uniform Gifts to Minors Act. Thus the “Total Shares Owned” by Neda Seyhounzadeh in the table above include the 40,000 shares jointly with Rahim Zabihi for Milaan Cyrus Zabihiunder Uniform Gifts to Minors Act and the total for Neda Seyhounzadeh is 100,000 shares. Of the 50,000 shares being registered in this line on the chart, all are for Neda Seyhounzadeh. Thus no shares owned by Neda Seyhounzadeh jointly with Rahim Zabihi for Milaan Cyrus Zabihiunder Uniform Gifts to Minors Act are being registered for resale in this offering. [4] Shares owned as follows: Simon Shahan & Tammy Shahan joint owners with rights of survivorship of 20,000 shares. Simon Shahan & Tammy Shahan as father and mother of Sarah Shahan are beneficial owners of 5,000 shares for their minor child Sarah Shahan. Simon & Tammy Shahan as father and mother of Michael Shahan are beneficial owners of 5,000 shares for their minor child Michael Shahan. [5] Shares owned as followed. Johnie Yawn owns 15,000,000 shares individually and is the beneficial owner of an additional 15,000,000 shares owned by his wife Vicki Yawn. Vicki Yawn owns 15,000,000 shares and is the beneficial owner of an additional 15,000,000 shares held by her husband Johnie Yawn. [6] Although these individuals have the same last name, the do not share the same address. Ronald is no relation to Gary or Jill. Share Issuances On April 1, 2011 the Company issued 15,000,000 shares of common stock to each of the two founders of the Company Johnie and Vicki Yawn for a total issuance of 30,000,000 shares. The shares were valued at par value of $.001 and were paid through reduction in debt owed the founders in the amount of $30,000. On January 26, 2012 the Company issued 100,000 shares of common stock to Frank Molloy, principal of Hunter, Molloy and Salcido LLP in exchange for legal services at start-up valued at $10,000. From April 1, 2011 to March 31, 2012, there were an additional 424,000 shares of common stock issued to 22 non-affiliated accredited investors at $.10 per share for a total of $42,400. Two of these investors are non-U.S. investors. We initially offered these securities to 68 potential investors.We had a pre-existing relationship with every offeree for 10 years or more as customers of our business or otherwise business associates or personal friend.The offer was made via a personal letter offering shares only to accredited investors at $.10 per share.There was no minimum or maximum purchase requirement.If an offeree responded, they were sent an Accredited Investor Questionnare and a separate Stock Subscription Agreement with the terms set forth above.All 22 investors described in the paragraph above completed the Accredited Investor Questionnaire indicating that they were Accredited Investors. The Accredited Investor Questionnaire and the Subscription Agreement are filed as exhibits to this registration statement. We continued the offering described above on the same terms into the next fiscal year, and during that fiscal year from April 1, 2012 to February 14, 2013 an additional 1,135,000 shares were sold at $.10 per share to 43 non-affiliated accredited investors for $113,500.We did not send a new letter in this fiscal year; people who had received the letter described in the paragraph above decided to delay an investment decision into this fiscal year.Just as with offerees in the prior fiscal year, we had a pre-existing relationship with every offeree during this fiscal year for 10 years or more as customers of our business or otherwise business associates or personal friend.All except four of these investors had received the same offering letter as investors in the prior fiscal year.No new persons were sent another letter. Of these 43 investors, eight (8) had purchased in the prior fiscal year and were purchasing additional shares.An additional one of this 43 was Shawn Youngquist, to whom additional shares for services were issued at a subsequent date as described below.Of the remaining 34 investors, 30 had received the original offering letter but hadn’t purchased in the prior fiscal year. The remaining four investors were contacted by existing shareholders rather than by the letter.We only accepted their subscriptions because although we didn’t send them the original letter, we had a preexisting relationship with these four for at least 10 years prior as customers and or people we had done business with.All of the new investors were sent an Accredited Investor Questionnare and a separate Stock Subscription Agreement with the terms set forth above.All of these 34 investors investing cash completed the Accredited Investor Questionnaire indicating that they were Accredited Investors. 21 We believed that Section 4(2) of the Securities Act of 1933 was available because the offering involved transactions by an issuer not involving any public offering in that: · Offers were only made by officers of the Company in compliance with all the provisions of Rule 3(a)4-1. · None of these issuances involved underwriters, underwriting discounts or commissions. · No stock certificates were issued but we treated the shares as restricted in our books and records. · The offering was made to a very limited number of individuals, well under 100, and over a two fiscal year period. · We had a pre-existing relationship with every offeree for 10 years or more as customers of our business or otherwise business associates or personal friend. · We offered to answer any questions an offeree might have before they invested. · Only persons investing cash who completed the Accredited Investor Questionnaire indicating that they were Accredited Investors were accepted as investors. We relied upon Regulation S of the Securities Act of 1933, as amended for the above issuances to non US citizens or residents. We believed that Regulation S was available because: ● None of these issuances involved underwriters, underwriting discounts or commissions. ● No stock certificates were issued but we treated the shares as restricted in our books and records. ● No offers or sales of stock under the Regulation S offering were made to persons in the United States. ● No direct selling efforts of the Regulation S offering were made in the United States. On June 4, 2012 the Company issued 50,000 shares of common stock to Frank Molloy, principal of Hunter, Molloy and Salcido LLP in exchange for legal services with whom the Company had pre-existing relationships On July 31, 2012 the Company issued 10,000 shares to Shawn Youngquist in exchange for consulting services valued at $1,000 based upon a shortly previous offering of common stock for cash at $.10 per share. On June 26, 2013 the Company issued 158,585 shares to Michael T. Williams and Todd Feinstein, principal and previous of counsel, respectively, to Williams Securities Law Firm in exchange for legal services valued at $15,858.They also issued 100,000 shares to Richard Oravec in exchange for financial consulting services valued at $10,000. The valuation was based upon a shortly previous offering of common stock for cash at $.10 per share. We relied upon Section 4(2) of the Securities Act of 1933, as amended for the above issuances to service providers in that there was a limited number of persons to whom stock for services was issued and there was no general advertising or solicitation, such that the issuance of shares for services was completely separate from of offering of shares for cash as described above. All shares sold for cash we sold pursuant to a subscription agreement filed as Exhibit 4.2. All shareholder rights are set for therein or are subject to the laws of the state of Nevada for shareholders of Common Stock. Table of Detailed Information Concerning Shareholders NAME OF SHAREHOLDER How shareholder known prior to investment Transaction Date The amount of Securities Sold Price per Share Total Consideration Received From Shareholder How Paid Rahim Zabihi Pre-Existing Relationship: Already Customer from Website prior to investment date May 26, 2012 $ $ Check Neda Seyhounzadeh - Joint Pre-Existing Relationship: Already Customer from Website prior to investment date May 29, 2012 $ $ Check Milaan Cyrus Zabihi - Joint Joint Ownership - Related to Investor Pre-Existing Relationship: Already Customer from Website prior to investment date May 29, 2012 $ $ Check Heather McEwen Pre-Existing Relationship: Already Customer from Website prior to investment date February 8, 2013 $ $ Check Lisa Fisher Pre-Existing Relationship: Already Customer from Website prior to investment date August 18, 2011 $ $ Check Simon Shahan - Joint Already Customer from Website prior to investment date August 31 2011 $ $ Check 22 Tammy Shahan - Joint Joint Ownership - Related to Investor with Pre-Existing Relationship in that joint owner is related to investor who was Already Customer from Website prior to investment date August 31 2011 Joint Sarah Shahan - Joint Joint Ownership - Related to Investor with Pre-Existing Relationship in that joint owner is related to investor who was Already Customer from Website prior to investment date August 31 2011 $ $ Check Michael Shahan - Joint Joint Ownership - Related to Investor with Pre-Existing Relationship in that joint owner is related to investor who was Already Customer from Website prior to investment date August 31 2011 $ $ Check Tony A. McDonald - Joint Pre-Existing Relationship: Already Customer from Website prior to investment date November 15, 2012 $ $ Check Paula K. McDonald - Joint Joint Ownership - Related to Investor with Pre-Existing Relationship in that joint owner is related to investor who was Already Customer from Website prior to investment date November 15, 2012 Joint Robin J. Welborn - Joint Pre-Existing Relationship: Already Customer from Website prior to investment date August 20,2012 $ $ Check Oranette M. Welborn - Joint Joint Ownership - Related to Investor with Pre-Existing Relationship in that joint owner is related to investor who was Already Customer from Website prior to investment date August 20, 2012 Joint Douglas T. James Already Customer from Website prior to investment date November 5, 2011 $ $ Check Ann Chrissley Pre-Existing Relationship: Already Customer from Website prior to investment date November 10, 2011 $ $ Check David Jones Pre-Existing Relationship: Already Customer from Website prior to investment date November 10, 2011 $ $ Check Valerie W. Woodard Already Customer from Website prior to investment date December 14, 2011 $ $ Check David Sadring Already Customer from Website prior to investment date December 5, 2011 $ $ Check Dr Helen Pensanti Pre-Existing Relationship: Already Customer from Website prior to investment date March 20, 2012 $ $ Check Karen Allison Pre-Existing Relationship: Already Customer from Website prior to investment date March 29, 2012 $ $ Check Timothy Meikle Already Customer from Website prior to investment date April 16, 2012 $ $ Check 23 Angela Meikle Joint Ownership - Related to Investor with Pre-Existing Relationship in that joint owner is related to investor who was Already Customer from Website prior to investment date April 16, 2012 Joint Arthur S. Nobuyuki Pre-Existing Relationship: Already Customer from Website prior to investment date November 6, 2012 $ $ Check Tamiko Nobuyuki Joint Ownership - Related to Investor with Pre-Existing Relationship in that joint owner is related to investor who was Already Customer from Website prior to investment date November 6, 2012 Joint Michael Phillips Pre-Existing Relationship: Already Customer from Website prior to investment date July 2, 2012 $ $ Check Shawn Youngquist Pre-Existing Relationship: Already Customer from Website prior to investment date July 10, 2012 $ $ Check Meredith Youngquist Joint Ownership - Related to Investor with Pre-Existing Relationship in that joint owner is related to investor who was Already Customer from Website prior to investment date July 10, 2012 Joint Apel, Peter W. Pre-Existing Relationship: Already Customer from Website prior to investment date August 1, 2012 $ $ Credit Card James B Caldwell Pre-Existing Relationship: Already Customer from Website prior to investment date October 24, 2012 $ $ Credit Card Verda M Caldwell Already Customer from Website prior to investment date October 24, 2012 Joint Stoneburg, Roxanne L Pre-Existing Relationship: Already Customer from Website prior to investment date August 14, 2012 $ $ Check Richardson, Robert Pre-Existing Relationship: Already Customer from Website prior to investment date July 16, 2012 $ $ Check Richardson, Cathy Already Customer from Website prior to investment date July 16, 2012 Joint Walker, Lorna Ann Pre-Existing Relationship: Already Customer from Website prior to investment date August 20,2012 $ $ Check Gray Croteau Pre-Existing Relationship: Already Customer from Website prior to investment date October 23, 2012 $ $ Check + CC Lori Swiderski Already Customer from Website prior to investment date September 5, 2012 $ $ Check Mark Sisselman Pre-Existing Relationship: Already Customer from Website prior to investment date September 21, 2012 $ $ Check Bolling, Rex Already Customer from Website prior to investment date October 18, 2012 $ $ Check 24 Bolling, Judy Pre-Existing Relationship: Already Customer from Website prior to investment date October 18, 2012 Joint Valentina Sawelenjo Pre-Existing Relationship: Already Customer from Website prior to investment date September 27, 2012 $ $ Check Jacqueline Cervantes Already Customer from Website prior to investment date September 3 , 2012 $ $ Check Jill Croteau Pre-Existing Relationship: Already Customer from Website prior to investment date October 2, 2012 $ $ Check Thomas E. Adams Pre-Existing Relationship: Already Customer from Website prior to investment date October 5, 2012 $ $ Check Roger Beauchemin Already Customer from Website prior to investment date October 25, 2012 $ $ Check Mark A Long Pre-Existing Relationship: Already Customer from Website prior to investment date November 28, 2012 $ $ Check + CC Ronald A Croteau Pre-Existing Relationship: Already Customer from Website prior to investment date October 30, 2012 $ $ Check Martin J. Long Already Customer from Website prior to investment date December 3, 2012 $ $ Check Kassahun Hailu Pre-Existing Relationship: Already Customer from Website prior to investment date November 6, 2012 $ $ Check Doreen Loiars Pre-Existing Relationship: Already Customer from Website prior to investment date November 6, 2012 $ $ Credit Card Erwin, Randy Already Customer from Website prior to investment date November 30, 2012 $ $ Check Erwin, Donna Pre-Existing Relationship: Already Customer from Website prior to investment date November 30, 2012 Joint Cart, Victoria Pre-Existing Relationship: Already Customer from Website prior to investment date November 10, 2012 $ $ Check McEwen, J.Peter Already Customer from Website prior to investment date February 14, 2013 $ $ Check Harrid, Frederick Pre-Existing Relationship: Already Customer from Website prior to investment date November 8, 2012 $ $ Check Harrid, Rosa Pre-Existing Relationship: Already Customer from Website prior to investment date November 8, 2012 Joint Emlyn George Allen -Canada Pre-Existing Relationship: Already Customer from Website prior to investment date February 21, 2012 $ $ Check Shaune A. Allen - Canada Joint Ownership - Related to Investor with Pre-Existing Relationship in that joint owner is related to investor who was Already Customer from Website prior to investment date February 21, 2012 Joint Total - Sold for CASH Yawn, Johnie M Founder April 1, 2011 Founder Yawn, Vicki L Founder April 1, 2011 Founder Molloy, Frank Service June 4, 2012 Service Youngquist, Shawn Service July 31, 2012 Service Michael T. Williams Service June 26, 2013 Service Todd Feinstein Service June 26, 2013 Service Richard Oravec Service June 26, 2013 Service 25 Blue Sky The holders of our shares of common stock and persons who desire to purchase them in any trading market that might develop in the future should be aware that there may be significant state law restrictions upon the ability of investors to resell our shares. Accordingly, even if we are successful in having the Shares available for trading on the OTCBB, investors should consider any secondary market for the Company's securities to be a limited one. We intend to seek coverage and publication of information regarding the company in an accepted publication which permits a "manual exemption”. This manual exemption permits a security to be distributed in a particular state without being registered if the company issuing the security has a listing for that security in a securities manual recognized by the state. However, it is not enough for the security to be listed in a recognized manual. The listing entry must contain (1) the names of issuers, officers, and directors, (2) an issuer's balance sheet, and (3) a profit and loss statement for either the fiscal year preceding the balance sheet or for the most recent fiscal year of operations. We may not be able to secure a listing containing all of this information. Furthermore, the manual exemption is a non issuer exemption restricted to secondary trading transactions, making it unavailable for issuers selling newly issued securities. Most of the accepted manuals are those published in Standard and Poor's, Moody's Investor Service, Fitch's Investment Service, and Best's Insurance Reports, and many states expressly recognize these manuals. A smaller number of states declare that they “recognize securities manuals” but do not specify the recognized manuals. The following states do not have any provisions and therefore do not expressly recognize the manual exemption: Alabama, Georgia, Illinois, Kentucky, Louisiana, Montana, South Dakota, Tennessee, Vermont and Wisconsin. We currently do not intend to and may not be able to qualify securities for resale in other states which require shares to be qualified before they can be resold by our shareholders. PLAN OF DISTRIBUTION Our common stock is currently not quoted on any market.No market may ever develop for our common stock, or if developed, may not be sustained in the future.Accordingly, our shares should be considered totally illiquid, which inhibits investors’ ability to resell their shares. Selling shareholders are offering up to 1,080,000 shares of common stock. The selling shareholders will offer their shares at $0.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders. The securities offered by this prospectus will be sold by the selling shareholders. Selling shareholders in this offering may be considered underwriters.We are not aware of any underwriting arrangements that have been entered into by the selling shareholders. The distribution of the securities by the selling shareholders may be effected in one or more transactions that may take place in the over-the-counter market, including broker's transactions or privately negotiated transactions. The selling shareholders may pledge all or a portion of the securities owned as collateral for margin accounts or in loan transactions, and the securities may be resold pursuant to the terms of such pledges, margin accounts or loan transactions. Upon default by such selling shareholders, the pledge in such loan transaction would have the same rights of sale as the selling shareholders under this prospectus. The selling shareholders may also enter into exchange traded listed option transactions, which require the delivery of the securities listed under this prospectus. After our securities are qualified for quotation on the over the counter bulletin board, the selling shareholders may also transfer securities owned in other ways not involving market makers or established trading markets, including directly by gift, distribution, or other transfer without consideration, and upon any such transfer the transferee would have the same rights of sale as such selling shareholders under this prospectus. In addition to the above, each of the selling shareholders will be affected by the applicable provisions of the Securities Exchange Act of 1934, including, without limitation, Regulation M, which may limit the timing of purchases and sales of any of the securities by the selling shareholders or any such other person. We have instructed our selling shareholders that they may not purchase any of our securities while they are selling shares under this registration statement. 26 Upon this registration statement being declared effective, the selling shareholders may offer and sell their shares from time to time until all of the shares registered are sold; however, this offering may not extend beyond two years from the initial effective date of this registration statement. There can be no assurances that the selling shareholders will sell any or all of the securities. In various states, the securities may not be sold unless these securities have been registered or qualified for sale in such state or an exemption from registration or qualification is available and is complied with. All of the foregoing may affect the marketability of our securities. Pursuant to oral promises we made to the selling shareholders, we will pay all the fees and expenses incident to the registration of the securities. Should any substantial change occur regarding the status or other matters concerning the selling shareholders or us, we will file a post-effective amendment to this registration statement disclosing such matters. OTC Bulletin Board Considerations To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. We anticipate that after this registration statement is declared effective, market makers will enter “piggyback” quotes and our securities will thereafter trade on the OTC Bulletin Board. The OTC Bulletin Board is separate and distinct from the NASDAQ stock market. NASDAQ has no business relationship with issuers of securities quoted on the OTC Bulletin Board. The SEC’s order handling rules, which apply to NASDAQ-listed securities, do not apply to securities quoted on the OTC Bulletin Board. Although the NASDAQ stock market has rigorous listing standards to ensure the high quality of its issuers, and can delist issuers for not meeting those standards, the OTC Bulletin Board has no listing standards. Rather, it is the market maker who chooses to quote a security on the system, files the application, and is obligated to comply with keeping information about the issuer in its files. FINRA cannot deny an application by a market maker to quote the stock of a company. The only requirement for inclusion in the bulletin board is that the issuer be current in its reporting requirements with the SEC. Although we anticipate listing on the OTC Bulletin board will increase liquidity for our stock, investors may have greater difficulty in getting orders filled because it is anticipated that if our stock trades on a public market, it initially will trade on the OTC Bulletin Board rather than on NASDAQ. Investors’ orders may be filled at a price much different than expected when an order is placed. Trading activity in general is not conducted as efficiently and effectively as with NASDAQ-listed securities. Investors must contact a broker-dealer to trade OTC Bulletin Board securities. Investors do not have direct access to the bulletin board service. For bulletin board securities, there only has to be one market maker. Bulletin board transactions are conducted almost entirely manually. Because there are no automated systems for negotiating trades on the bulletin board, they are conducted via telephone. In times of heavy market volume, the limitations of this process may result in a significant increase in the time it takes to execute investor orders. Therefore, when investors place market orders - an order to buy or sell a specific number of shares at the current market price - it is possible for the price of a stock to go up or down significantly during the lapse of time between placing a market order and getting execution. Because bulletin board stocks are usually not followed by analysts, there may be lower trading volume than for NASDAQ-listed securities. LEGAL PROCEEDINGS We are not aware of any pending or threatened legal proceedings in which we are involved. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS The board of directors elects our executive officers annually.A majority vote of the directors who are in office is required to fill vacancies.Each director shall be elected for the term of one year, and until his successor is elected and qualified, or until his earlier resignation or removal. Our directors and executive officers are as follows: Name Age Position Johnie M. Yawn 64 President and Director Vicki L. Yawn 56 Secretary and Director George Carter 82 Director 27 Johnie M. Yawn joined HealthTalk Live, Inc at the onset in April 2011. He is the President of Health Talk Live. Prior to joining HealthTalk Live, Inc. he was the President of VitaGanza Health Foods, LLC from November 2000 to April 2011. Mr. Yawn was credentialed by the Indiana CounselorsAssociation on Alcohol andDrugAbuse(ICADA) as a Drug and Alcohol Counselor in Indiana from 1980 – 1991. He was also a Certified Alcohol Drug Abuse Prevention (ADAP) Officer in the United States Army from 1972-1976.In 1978 Mr. Yawn received a BS in Psychology from Marian College, Indianapolis, IN.In 1982 he received a MA in Psychology from Ball State University, Muncie, Indiana.In 1985 he received a Ph.D. in Psychology from Great Lakes University.He does not currently have any other business associations.As a member of the board, Mr.Yawn contributes his knowledge of the company and a deep understanding of all aspects of our business, products and markets, as well substantial experience developing corporate strategy, assessing emerging industry trends, and business operations. Vicki L. Yawn joined HealthTalk Live, Inc. at the onset in April 2011.She is the Vice President and Secretary of Health Talk Live and is also the Co-Host for the HealthTalk Live Talk Show radio program.Prior to joining HealthTalk Live, Inc. she was the Vice President of VitaGanza Health Foods, LLC from November 2000 to April 2011. She previously acted as co-host for the VitaGanza Health Talk Show radio program.Ms. Yawn is currently a candidate for a license as a Doctor of Naturopathic Medicine.She anticipates receiving the license in 2013.Prior to pursuing a license to practice as a Doctor of Naturopathic Medicine, Ms. Yawn received a Hanna Kroeger Practitioner Certification in 2004 in a program for vibropathic (homeopathic) and herbal combinations.In 2002 she completed 26 courses in nutrition science at Nature’s Plus University.Health Talk Live Inc. is her only business activity.As a member of the board, Mrs. Yawn also contributes her knowledge of the company and a deep understanding of all aspects of our business, products and markets, as well substantial experience developing corporate strategy, assessing emerging industry trends, and business operations. George W. Carter joined us at the onset in April 2011 as Director.Prior to joining us, he was the President of George W. Carter and Associates Investments and Insurance from 1966 to 1993. Subsequent to retirement to date he has been a mentor for SCORE (Service Corps Of Retired Executives), giving free, confidential advice to startup businesses. In 1965, he received a BS in Finance Indiana University, Bloomington Indiana.As a member of the board, Mr.Carter contributes the benefits of his years of executive leadership and management experience and SCORE consulting dealing with businesses like ours. Corporate Governance Our board of directors has determined that we have one board member that qualifies as “independent” as the term is used in Item 7(d)(3)(iv)(B) of Schedule 14A under the Securities Exchange Act of 1934, as amended, and as defined by Rule 4200(a)(15) of the NASDAQ Marketplace Rules, Mr. Carter. We do not have any standing audit, nominating and compensation committees of the board of directors, or committees performing similar functions.We do not currently have a Code of Ethics applicable to our principal executive, financial or accounting officer.All Board actions have been taken by Written Action rather than formal meetings. Family Relationships Johnie Yawn, President and Vicki Yawn, Secretary are married. Legal Proceedings No officer, director, or persons nominated for such positions, promoter or significant employee has been involved in the last ten years in any of the following: ● Any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time, ● Any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses), ● Being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities, ● Being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. ● Having any government agency, administrative agency, or administrative court impose an administrative finding, order, decree, or sanction against them as a result of their involvement in any type of business, securities, or banking activity. ● Being the subject of a pending administrative proceeding related to their involvement in any type of business, securities, or banking activity. ● Having any administrative proceeding been threatened against you related to their involvement in any type of business, securities, or banking activity. 28 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following tables set forth the ownership, as of the date of this prospectus, of our common stock by each person known by us to be the beneficial owner of more than 5% of our outstanding common stock, our directors, and our executive officers and directors as a group.To the best of our knowledge, the persons named have sole voting and investment power with respect to such shares, except as otherwise noted.There are not any pending or anticipated arrangements that may cause a change in control. The information presented below regarding beneficial ownership of our voting securities has been presented in accordance with the rules of the Securities and Exchange Commission and is not necessarily indicative of ownership for any other purpose. Under these rules, a person is deemed to be a "beneficial owner" of a security if that person has or shares the power to vote or direct the voting of the security or the power to dispose or direct the disposition of the security. A person is deemed to own beneficially any security as to which such person has the right to acquire sole or shared voting or investment power within 60 days through the conversion or exercise of any convertible security, warrant, option or other right. More than one person may be deemed to be a beneficial owner of the same securities. The percentage of beneficial ownership by any person as of a particular date is calculated by dividing the number of shares beneficially owned by such person, which includes the number of shares as to which such person has the right to acquire voting or investment power within 60 days, by the sum of the number of shares outstanding as of such date plus the number of shares as to which such person has the right to acquire voting or investment power within 60 days. Consequently, the denominator used for calculating such percentage may be different for each beneficial owner. Except as otherwise indicated below and under applicable community property laws, we believe that the beneficial owners of our common stock listed below have sole voting and investment power with respect to the shares shown.The business address of the shareholders is Corporate Administrative Services, Inc. 1955 Baring Boulevard, Sparks, NV 89434. Name Number of Shares of Common stock Percentage before offering Percentage after offering if registered shares sold Johnie Yawn & Vicki Yawn [1] % % George W. Carter 0 0
